Citation Nr: 0013374	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-41 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 30 percent disabling.

2. Entitlement to a total disability evaluation due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
by means of two rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The first rating decision, issued 
in July 1995, denied an increased rating for the appellant's 
service connected sinusitis.  The second rating decision, 
rendered in April 1996, denied his claim for entitlement to a 
total disability rating due to individual unemployability. 

By means of a November 1999 decision, the Board remanded the 
case to the RO for additional development. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The pertinent schedular rating criteria for the 
appellant's sinusitis were amended, effective October 7, 
1996.  

3.  The schedular criteria effective prior to October 7, 1996 
is more favorable to the appellant.  

4.  The appellant had surgery for sinusitis in January 1975.

5.  The appellant's sinusitis is currently manifested by 
chronic sinus headaches, nasal congestion, purulent 
discharge, and crusting.  Osteomyelitis and repeated 
surgeries or operations are not shown.

6.  The appellant's service connected disabilities include 
sinusitis, rated as 30 percent disability; renal calculus, 
rated as 10 percent disabling; scars from an appendectomy and 
exploratory laparotomy, rated as noncompensable; and right 
supraorbital neuropathy, rated as noncompensable. 

7.  The evidence does not show that the appellant is 
precluded from securing or following a substantially gainful 
occupation solely by reason of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, greater than 30 
percent, for sinusitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, §§  4.96, 
4.97, Diagnostic Code 6510 (1996 & 1999).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§  3.340, 3.341, Part 4, § 4.71a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the appellant's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); that is, he has presented claims that are 
plausible.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Pursuant to a November 1999 decision, the Board remanded the 
case to the RO for additional development.  The RO was asked 
to request information concerning recent treatment for 
sinusitis, to include treatment records from Dr. Randall A. 
Langsten, from the appellant.  In December 1999, the RO asked 
the appellant to provide the requested information within 60 
days.  The appellant was notified that if the RO did not 
receive the requested information within that time period his 
appeal could be returned to the Board without further notice 
to him and that his appeal would be considered on the 
evidence of record.  The evidence does not show that a 
response to the RO's request was received.  The duty to 
assist is a two-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As the appellant failed to respond to the RO's 
request for additional medical information, the Board finds 
that the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999), has been satisfied.

I.  Increased Rating for Sinusitis

Service connection for sinusitis was established by means of 
an April 1977 rating action as service medical records 
indicate that the appellant underwent surgery three times 
while on active duty.  A 10 percent disability rating was 
assigned effective October 2, 1976, the day after the 
appellant separated from active duty.  By means of a 
September 1993 Board decision, the disability evaluation was 
increased to 30 percent for the appellant's sinusitis.  By 
means of a November 1993 rating action, the RO implemented 
the Board's decision and assigned an effective date of June 
26, 1990, the date of claim on appeal.  By means of a July 
1995 rating action, an increased evaluation was denied.  The 
appellant appeals this rating action.  He contends that his 
chronic sinusitis is more severe than currently evaluated and 
that an increased disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the appellant working or seeking work.  38 C.F.R. 
§ 4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The appellant's current sinusitis is evaluated under 
Diagnostic Code 6510.  Under these criteria, a 30 percent 
disability rating contemplates symptomatology consistent with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating 
contemplates sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1999).  

During the pendency of this appeal, the schedular criteria 
for evaluating respiratory disabilities were modified.  Prior 
to October 7, 1996, a 30 percent disability rating was 
appropriate for severe chronic pansinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent disability rating was appropriate for postoperative 
sinusitis following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6510 (1996).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Similarly, VA General Counsel has held that when a provision 
of the Rating Schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the amended regulation is more 
favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 2000).  
The Board notes that it may be necessary to separately apply 
the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable to the appellant, unless it 
is clear from a facial comparison of both versions that one 
version is more favorable.  Id.    

The Board finds that the diagnostic criteria effective prior 
to October 7, 1996 are more favorable to the appellant.  Both 
versions allow for an increased rating if chronic 
osteomyelitis is present after radical operation or surgery.  
The evidence does not show that the appellant has chronic 
osteomyelitis; accordingly, neither version is more favorable 
with respect to an increased rating due to post-operative 
chronic osteomyelitis.  However, both versions allow an 
increased rating following repeated surgeries or operations.  
To reiterate, the current version provides for a 50 percent 
disability rating for "near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries."  
38 C.F.R. § 4.97, Diagnostic Code 6510 (1999) (emphasis 
added).  The old version requires only "severe symptoms 
after repeated operations."  38 C.F.R. § 4.97, Diagnostic 
Code 6510 (1996).  As the old version only requires severe 
symptomatology after repeated operation and does require any 
particular symptoms, the Board finds that the rating criteria 
in effect prior to October 7, 1996, is more favorable to the 
appellant and it is not necessary to apply the post-amendment 
rating criteria to the present case.  Therefore, the Board 
will evaluate the appellant's symptomatology pursuant to the 
criteria in effect prior to October 7, 1996 to determine 
whether an increased disability rating is warranted. 

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). The appellant contends that his sinusitis is more 
severe than currently evaluated.  He relates constant 
headaches and pain associated with this disability.  He 
further contends that he is unable to work due to his severe 
headaches.  

The recent post service medical evidence includes several 
statements from the appellant's private medical doctor, Dr. 
Randall A. Langsten.  In a September 1994 statement, Dr. 
Langsten indicates that the appellant occasionally requires 
large doses of antibiotics, decongestants, steroids and 
narcotic pain medication to control chronic pain associated 
with his sinusitis.  

A March 1997 private neurological examination report from Dr. 
Gregory Piancente indicates that the appellant described near 
continuous frontotemporal headaches.  The report further 
states that he was virtually never headache free and has 
problems with recurrent drainage.  While the appellant 
complained of subjective constant pain, the examination 
report indicates that the appellant was not seeing a 
physician for his sinus problems apparently due to fear of 
surgery or "over-treatment with antibiotics."  
Additionally, the examination report indicates that 
neurologic examination could be summarized as normal.  No 
active drainage was noted.  A diagnosis of chronic daily 
headaches was rendered likely a residual of chronic sinusitis 
and sinus surgery.  X-ray evidence of the sinuses indicates 
an impression of antral sinusitis with mucosal thickening.  

A March 1997 VA nose and throat examination report indicates 
complaints of daily headaches ranging in severity from mild 
to debilitating with exacerbating episodes requiring narcotic 
pain medications.  He further complained of difficulty in 
breathing through his nose and that he used over the counter 
decongestants in order to breathe.  He indicated that, 
historically, he would take antibiotics, Prednisone and 
steroid sprays during flare-ups.  The appellant stated that 
he had not worked working in over ten years and cannot 
function due to his constant use of antibiotics, 
decongestants and narcotics.  Physical examination revealed 
some tenderness in the frontal and maxillary areas 
bilaterally.  His nose was congested with congested 
turbinates.  Furthermore, a slight yellowish mucoid discharge 
was noted in both nostrils.  

A February 1998 examination report from Dr. Michael Shawbitz, 
a private physician, indicates that the appellant complained 
of daily headaches with no visual disturbances although he 
reported difficulty at times with overhangs and limbs that he 
does not see.  He had no diplopia.  He was not taking any 
chronic medications.  Physical examination revealed no 
numbness or decreased sensation over the maxillary region or 
the mandibular region.  There was no evidence of ptosis and 
his extraocular movements were full.  Similarly, there was no 
facial asymmetry and his tongue and palate were midline.  
There did not appear to be any nasal rhinorrhea injection of 
the conjunctivae or sclerae, pupillary abnormalities or 
visual field abnormalities to confrontation.  

A May 1998 neurological examination report from Dr. Piacente 
indicates that the appellant had right supraorbital 
neuropathy related to his prior sinus surgery.  

After a review of the evidence, the Board finds that the 
criteria for an increased disability rating are not met.  To 
reiterate, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Under the 
criteria in effect prior to October 6, 1996, a 50 percent 
rating contemplated either (1) postoperative sinusitis 
following radical operation with chronic osteomyelitis 
requiring repeated curettage, or (2) severe symptoms after 
repeated operations.  While the evidence shows that the 
appellant has patent sinusitis with frequent headaches, 
discharge, and crusting, the evidence does not show that the 
appellant has chronic osteomyelitis requiring repeated 
curettage.  Similarly, the evidence does not show severe 
symptoms after repeated operations as contemplated by a 
higher rating.  Service medical records show that the 
appellant had three nasal and/or sinus surgeries during 
service.  In January 1975, he underwent a trephine of the 
right frontal sinus with a final diagnosis of acute right 
frontal sinusitis; in February 1975, he underwent a 
septoplasty with a final diagnosis of deviated nasal septum; 
and in June 1976, he underwent a septal rhinoplasty with a 
final diagnosis of deviated nasal septum.  The Board notes 
that while the appellant had multiple surgeries during active 
service, only one of which, the January 1975 trephine of the 
right frontal sinus was attributed to sinusitis.  While the 
appellant's private medical doctors have recommended 
additional sinus surgery, the evidence does not show that the 
appellant has had "repeated operations" as contemplated by 
a 50 percent disability rating under the criteria in effect 
prior to October 6, 1996. 

In brief, the preponderance of the evidence is against the 
appellant's claim for an increased rating for sinusitis, as 
the diagnostic criteria for an increased rating for this 
disability are not satisfied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, § 4.96, 
Diagnostic Code 6510 (1996).

II.  Entitlement to TDIU Benefits

The appellant contends that he is unable to secure or follow 
a substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the appellant's 
contentions are not supported by the evidence, and his claim 
is denied.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the appellant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(1999).

The appellant's only service-connected disabilities are his 
sinusitis, currently evaluated as 30 percent disabling; 
residuals of renal calculus, currently evaluated as 10 
percent disabling; scars as a residual of a appendectomy and 
exploratory laparotomy, currently evaluated as 
noncompensable; and right suborbital neuropathy, currently 
evaluated as noncompensable.  As his combined service 
connected disability rating is 40 percent, the minimum 
schedular requirement set forth in 38 C.F.R. § 4.16 is not 
met.  The percentage ratings set forth in the Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disability in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  In other words, the 
combined 40 percent disability rating in effect takes into 
account the difficulties the appellant may have in seeking or 
maintaining employment.   

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  
However, such an unusual factor of disability is not shown by 
the evidence.  While the appellant's service connected 
disabilities, and in particular his sinusitis, impairs his 
ability to seek and maintain employment, the evidence does 
not show that he is totally unable to secure or follow a 
substantially gainful occupation.  While the appellant 
reported to various examiners that he has not worked due to 
his sinusitis, the Board notes that no health care provider 
has indicated that he is unemployable due to his service 
connected disabilities.  Of particular note is his contention 
that he is unable to work as an EMT or a paramedic due to the 
severity of this sinusitis which requires constant 
medication.  The Board notes that a February 1998 
neurological examination report indicates that he was not 
taking chronic medications.  As to the veteran's other 
service-connected disorders, the veteran has not presented 
any evidence showing that singly or in concert they prevent 
him from working.  Additionally, while the evidence shows 
that he is currently unemployed and has not worked as a EMT 
or paramedic for over 10 years, the evidence does not show he 
is precluded from all other forms of substantially gainful 
employment.

Based on the foregoing discussion, the Board finds that the 
evidence does not show that the appellant's service-connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.  Accordingly, the criteria 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met, as the percentage 
criteria set forth in 38 C.F.R. § 4.16 are not met, nor does 
the evidence show that there is an unusual factor of 
disability rendering the appellant unable to secure or follow 
a substantially gainful occupation solely by reason of his 
service-connected disabilities.  

Therefore, the Board finds that the criteria for entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability by reason of service-connected 
disabilities are not met, and the appellant's claim therefor 
is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.16 (1999).


ORDER

An increased disability rating for sinusitis is denied.

A total disability evaluation due to individual 
unemployability is denied. 




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

